227 F.2d 168
Gilbert P. SIMONS, as Executor of the Last Will and Testament of Kate R. Simons, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Respondent.
No. 82.
Docket 23720.
United States Court of Appeals Second Circuit.
Argued October 6, 1955.
Decided October 24, 1955.
Writ of Certiorari Denied January 16, 1956.

See 76 S. Ct. 323.
Appeal from the United States District Court for the Eastern District of New York; Robert A. Inch, Judge.
Plaintiff appeals from a judgment dismissing on the merits his action to recover certain estate taxes paid by him under protest as executor of the will of Kate R. Simons.
George Trosk, New York City (Gallop, Climenko & Gould and Lester J. Tanner, New York City, on the brief), for plaintiff-appellant.
Frederic G. Rita, Atty., Dept. of Justice, Washington, D. C. (H. Brian Holland, Asst. Atty. Gen., and Ellis N. Slack and A. F. Prescott, Attys., Dept. of Justice, Washington, D. C., and Leonard P. Moore, U. S. Atty. for the Eastern Dist. of N. Y., and Elliott Kahaner, Asst. U. S. Atty., Brooklyn, N. Y., on the brief), for defendant-appellee.
Before CLARK, Chief Judge, and MEDINA and LUMBARD, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Inch, 135 F. Supp. 461.